Citation Nr: 0844697	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  05-19 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for lumbosacral spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's friend


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1993 to 
February 2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington that denied a disability rating in excess 
of 20 percent for lumbosacral strain.  The veteran perfected 
a timely appeal of this determination to the Board.

In a May 2005 rating decision, the RO granted the veteran a 
temporary evaluation of 100 percent, effective from March 28, 
2005, based on surgical treatment necessitating 
convalescence.  The veteran's 20 percent rating was continued 
beginning in May 1, 2005.  Thus, for purposes of this appeal, 
the Board will only consider the period prior to March 28, 
2005, and the period beginning May 1, 2005. 

In November 2008, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.

At his November 2008 Board hearing, the veteran indicated 
that both erectile dysfunction and a disability manifested by 
loss of bladder control were related to his lumbosacral spine 
degenerative disc disease.  The Board notes that, as early as 
June 2004, the medical record indicates that the veteran 
might have erectile dysfunction secondary to his back 
disability.  The RO has not yet addressed the issues of 
entitlement to service connection for erectile dysfunction 
and a disability manifested by loss of bladder control.  
Therefore, these matters are referred to the RO for 
appropriate action.





FINDINGS OF FACT

1. The veteran's lumbosacral spine degenerative disc disease 
has, for the appeals period, not been productive of severe 
limitation of motion or flexion less than 30 degrees.

2. The veteran's lumbosacral spine degenerative disc disease 
has, for the appeals period, not approximated severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

3. The veteran's lumbosacral spine degenerative disc disease 
has, for the appeals period, not been productive of 
incapacitating episodes having a total duration of at least 4 
weeks during a 12-month period.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for lumbosacral spine degenerative disc disease have not been 
met.  38 U.S.C.A. § 1155, 5110(g) (West 2002); 38 C.F.R. 
§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.25, 4.40, 4.45, 4.46, 4.59, 
4.71a, Diagnostic Codes 5003, 5237, 5243, 5295, 5292, 5293, 
Plate V (2002, 2003, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, September 2003 and July 2007 letters to the 
veteran from the Agency of Original Jurisdiction (AOJ) 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to an increased disability rating and an 
effective date, and the division of responsibility between 
the veteran and VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007), these letters essentially satisfied the 
notification requirements of the VCAA by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate his claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; and (3) informing the veteran about the information 
and evidence he was expected to provide.  The Board notes 
that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (Apr. 30, 2008) (applicable to all 
claims for benefits pending before VA on or filed after May 
20, 2008).

Furthermore, the Board notes that, at a minimum, adequate 
VCAA notice for an increased rating claim requires that: (1) 
VA notify the claimant that the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The September 2003 and July 2007 letters together notified 
the veteran that he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of his lumbosacral spine degenerative disc 
disease and the effect that worsening had on his employment 
and life, and provided examples of the types of medical and 
lay evidence that he could submit or ask VA to obtain that 
were relevant to establishing entitlement to increased 
compensation.  Also, the July 2007 letter notified the 
veteran that his disability rating would be determined by 
applying relevant diagnostic codes.

With respect to the second requirement of Vazquez-Flores, the 
Board notes that the veteran was not given proper notice of 
the specific measurements involved in establishing a higher 
disability rating in for his lumbosacral spine degenerative 
disc disease.  However, the Board notes that the RO's May 
2005 Statement of the Case specified the criteria necessary 
for an increased rating for lumbosacral spine degenerative 
disc disease under the relevant Diagnostic Codes, which 
included the specific measurements involved in establishing a 
higher rating for such disability.  Thus, the Board finds 
that the veteran could reasonably have ascertained any 
specific measurements required to establish a higher 
disability rating for his lumbosacral spine degenerative disc 
disease.  Moreover, the Board notes that, at his November 
2008 Board hearing, the veteran and his representative argued 
that his range of lumbar spine motion was not properly 
measured on VA examination, which indicates at least general 
actual knowledge on the part of the veteran and his 
representative that establishing an increased disability 
rating for the veteran's disability involved measurements of 
range of lumbar spine motion.

Subsequent to the May 2005 Statement of the Case and July 
2007 notice letter, the AOJ reviewed the veteran's claim and 
issued a Supplemental Statement of the Case to the veteran in 
October 2007.  Thus, the Board finds that the veteran was not 
prejudiced by any inadequate notice, and that there is no 
reason to believe a different result would have been obtained 
had the error not occurred.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Sanders v. Nicholson, 487 F.3d 
881, 891 (Fed. Cir. 2007).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service treatment records, private post-service medical 
records, VA medical treatment records, VA compensation and 
pension examinations, the veteran's and his friend's 
testimony at his November 2008 hearing, and written 
statements from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.  The Board 
therefore determines that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.

II. Increased Rating

The veteran argues that he is entitled to a disability rating 
in excess of 20 percent for lumbosacral spine degenerative 
disc disease.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in the veteran's condition, it is necessary to consider the 
complete medical history of the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Staged ratings are appropriate where there are multiple time 
periods with distinctly different degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  For an increased rating claim, VA focuses 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Initially, the Board notes that the Rating Schedule has been 
revised with respect to evaluating disabilities of the spine, 
effective from September 26, 2003.  68 Fed. Reg. 51,454-58 
(Aug. 27, 2003).  Disabilities and injuries of the spine are 
now evaluated under 38 C.F.R. § 4.71a, DCs 5235 through 5243, 
with DC 5243 as the new code for intervertebral disc syndrome 
(IDS).

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  As the veteran's claim was prior to September 26, 
2003, the Board will consider the regulations in effect both 
prior to and since September 26, 2003.  The Board observes, 
however, that when an increase is warranted based solely on 
the revised criteria, the effective date for the increase 
cannot be earlier than the effective date of the revised 
criteria.  See 38 C.F.R. § 5110(g) ; VAOGCPREC 3-2000, 65 
Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).

Prior to September 26, 2003, the veteran was rated under 
Diagnostic Code (DC) 5295 for lumbosacral strain.  Under the 
facts of this case, he could also have been rated under DC 
5292 for limitation of motion of the lumbar spine, or DC 5293 
for IDS.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, DC 5292 (2002).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position.  Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5295 (2002).

Under the version of DC 5293 in effect from September 23, 
2002 to September 25, 2003, IDS can be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of chronic orthopedic and neurologic 
manifestations associated with IDS, along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

Beginning September 26, 2003, lumbar strain is rated under DC 
5237 for lumbosacral or cervical strain, and thus is rated 
according to the General Rating Formula for Diseases and 
Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5237.

Under the General Rating Formula for Diseases and Injuries of 
the Spine (for DCs 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective from September 
26, 2003, the following evaluations are assignable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: 10 percent for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height; 20 percent for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; 30 percent for forward 
flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine; 40 percent 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine; 50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine; and 100 percent for unfavorable 
ankylosis of the entire spine.  Any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 
5237.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. 
§ 4.71a.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis.  See C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 5.

The DC defines an incapacitating episode as a period of acute 
signs and symptoms due to IDS that requires bed rest and 
treatment prescribed by a physician.  The following 
evaluations are assignable for IDS based on incapacitating 
episodes: 10 percent where incapacitating episodes have a 
total duration of at least one week but less than 2 weeks 
during the past 12 months; 20 percent where incapacitating 
episodes have a total duration of at least two weeks but less 
than four weeks during the past 12 months; 40 percent where 
incapacitating episodes have a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and 60 
percent where incapacitating episodes have a total duration 
of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, DC 5343.

The words "slight," "moderate" and "severe", as used in 
the various diagnostic codes, are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to ensure that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The Board also notes that use of 
terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of the Board's determination of an 
issue.  The Board evaluates all evidence in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

In the instant case, VA medical treatment records indicate 
that the veteran was seen in September 2003 for back pain.  
The veteran reported that he was using vicodin, which helped 
the pain, and that running and riding a bike longer than 15 
minutes made his back hurt.  On examination, the veteran's 
back had limited range of motion without costovertebral angle 
tenderness, and straight leg lift was normal.  The veteran 
was unable to touch his toes and was able to bend to about 40 
degrees, and side to side twisting was decreased.  Gait was 
without ataxia.  The veteran was diagnosed as having chronic 
back pain.

The veteran was afforded a VA examination in September 2003.  
The veteran reported daily back pain, described as aching and 
spasms, as well as radicular symptoms going into both 
extremities twice a week and lasting for a few minutes each 
time, but not hours or days.  The veteran denied flare-ups, 
and reported using cyclobenzaprine, Tylenol, and naprosyn.  
He also reported that lifting was limited to 20 pounds, that 
walking was limited to about two hours, and that he had not 
had any incapacitating episodes where there had been bed 
rest.  The veteran stated that he was working for a 
correctional facility as a counselor, that he missed 
approximately two to three days every other month because of 
back pain, and that his usual occupation and daily activities 
were limited in that he was unable to do heavy lifting.  
Examination of the back revealed no tenderness to palpation 
over the lumbar spine or in the paraspinal musculature, and 
no abnormal curvature of the spine.  Motor and sensory 
examination was normal.  Gait was normal.  Flexion was to 90 
degrees, and extension, lateral flexion in both directions, 
and lateral rotation in both directions were 30 degrees, with 
no discomfort on range of motion testing.  Repetitive range 
of motion testing did not cause discomfort or decrease range 
of motion. 

October 2003 VA medical treatment records indicate that the 
veteran had limited range of motion without costovertebral 
angle tenderness or ataxia.  It was noted that the veteran 
took cyclobenzaprine for back muscle spasms, but that he did 
not fell a lot of relief from it.

June 2004 VA medical treatment records indicate that the 
veteran sought treatment after he jumped up to put something 
on a shelf and heard a pop in his lumbar area when he came 
back down.  He reported pain shooting down his legs to mid 
shin and a history of low back strain with sciatica.  The 
veteran was noted to have joint tenderness in the L4-5 area 
with mild muscle spasms.  It was noted that the veteran 
presented stooped and bent over while walking softly.  It was 
also noted that range of motion was totally limited by pain, 
and that sitting, walking or standing were all uncomfortable.

Private chiropractic treatment records dated from August 2004 
to November 2004 indicate subjective complaints of back pain 
radiating down the right leg.  On August 2004 range of motion 
testing, flexion was 40 degrees, extension was 0 degrees, 
right lateral flexion was 10 degrees, left lateral flexion 
and rotation were 15 degrees, and right rotation was 20 
degrees, with all movement noted to be with pain and 
restriction bilaterally, increased on the right side of the 
low back.  On September 2004 active range of motion testing, 
flexion was 55 degrees, extension and right rotation were 10 
degrees, right and left lateral flexion were 20 degrees, and 
left rotation was 15 degrees, all with moderate pain and 
restriction bilaterally or the thoracic and low back.  
October 2004 active range of motion testing showed flexion of 
65 degrees, extension, right and left lateral flexion of 20 
degrees, and right and left rotation of 15 degrees, all with 
mild to moderate pain and restriction bilaterally to the 
thoracic and lumbar regions.  

November 2004 and December 2004 private magnetic resonance 
imaging (MRI) of the veteran's low back indicated 
degenerative disc disease at L5-S1 with a moderate posterior 
central and right paracentral disc protrusion, which mildly 
indented the thecal sack and had minimal encroachment on the 
region of the right S1 nerve root sheath, and no focal 
abnormality identified at the remaining lumbar levels.  In 
December 2004, the veteran was diagnosed as having 
degenerative disc disease changes with a large posterior 
central and right paracentral disc protrusion at L5-S1 with 
compression of the thecal sack and mild central canal 
stenosis, and it was noted that the size of the disk 
protrusion was increased since the November 2004 MRI. 

In a December 2004 statement, the veteran indicated that he 
struggled to perform simple daily activities such as getting 
out of bed and getting up from sitting.  He also indicated 
that he could not exercise, that the types of jobs that he 
was able to work were limited, and that he did not know how 
long he would be able to work.  He furthermore indicated that 
he was not able to hold his 9-month-old for long periods, 
that he was not able to provide his spouse with proper help 
cleaning the house because he was not able to bend or clean 
low spots, that his nerves pinched often, and that had to 
receive chiropractic care.

January 2005 private medical treatment records indicate that 
the veteran worked a as a correctional officer, presented 
with neck and low back pain, and reported being injured on 
the job in August 2004 when lifting a heavy box at work.  The 
veteran reported radiculopathies, right greater than left.  
It was noted that sitting, standing, walking, bending, 
lifting, driving and turning aggravated his symptoms.  On 
examination, gait was normal, the lumbar spine was nontender 
and had full range of moments, there was no lumbar paraspinal 
muscle spasm, motor testing revealed normal strength and tone 
throughout, and heel and toe walking was performed normally.  
The veteran was diagnosed as having L5-S1 mild degenerative 
disc disease, herniated nucleolus propulsus L5-S1 posterior 
central and right paracentral disc protrusion, lower 
extremity radiculopathies, and neck and lower back pain.  A 
lumbar microdiscectomy L5-S1 was recommended.

A March 28, 2005 private operative report indicates that the 
veteran underwent a right L5-S1 microdiscectomy for a 
right/central L5-S1.

A note from the veteran's private physician dated in June 
2005 indicates that the veteran had not been able to work 
since an on the job injury as a corrections officer in August 
2004, that he recently had had lumbar spinal surgery in March 
2005, but that he still had residual low back pain with 
sciatica, and that he also had neck pain secondary to a 
cervical disc injury.

September 2005 VA medical treatment notes indicate that the 
veteran's back pain had improved since his surgery in July 
2005, and that he still had pain but that it was manageable.

February 2006 VA treatment record indicates that the 
veteran's chronic back pain seemed to be better, and that 
physical therapy had helped a lot.

A June 2006 private treatment note indicates that the veteran 
reported going to the emergency room with increasing thoracic 
spine pain.  The veteran reported pain running down his legs 
bilaterally without weakness.  The veteran's posture was 
noted to be a slow gait, and his forward flexion was noted to 
be to about 5 degrees.  It was noted that the veteran was 
unable to stand, was markedly uncomfortable appearing, and 
had pronounced thoracic and lumbar spine paraspinal spasms.  
The veteran was diagnosed as having chronic low back pain 
with marked sciatica.

September 2006 private treatment notes indicate that the 
veteran had guarded movements of the lumbar spine and good 
muscle development.  The veteran was diagnosed as having 
chronic low back pain and sciatica. 

On September 2006 Department of Labor and Industries 
examination, the veteran reported that in August 2004 he was 
working as a correctional officer, was lifting heavy boxes, 
and began to have neck pain.  The veteran reported that his 
lumbar operation performed in 2005 was of no help.  He also 
reported moderate low back pain, with some numbness in his 
low back, and shooting pains down both legs.  On physical 
examination, the veteran squatted to 20 percent of normal, 
his muscles were soft without spasm, he was noted to very 
cautiously bend forward to about 50 degrees, and to extend to 
about 5 degrees.  Right and left tilt was to about 10 
degrees, and fixed pelvic rotation was to 20 degrees 
bilaterally, consistent with effort.  The veteran was 
diagnosed as being markedly functional, with a marked somatic 
focus, and to have neck strain secondary to industrial claim, 
status post two-level anterior cervical fusion with a 
marginal result, and low back strain, secondary to the 
industrial claim, status post L5-S1 lumbar laminectomy, with 
a marginal result.  It was noted that the veteran had had 
poor results from his neck and low back injuries and 
operations.

In an October 2006 letter, the veteran's private physician, 
Dr. F., indicated that Dr. F. had last examined the veteran 
in October 2006, and that he continued to complain of chronic 
neck pain and chronic low back pain with intermittent left 
sciatica.  It was noted that the veteran found it difficult 
to drive his car longer distances due to ongoing chronic neck 
and low back pain.  It was also noted that the veteran had 
undergone significant cervical and lumbar spinal surgeries.

The veteran was afforded a QTC examination in August 2007.  
On examination, the veteran reported stiffness with use, no 
weakness, and constant pain traveling to both legs, with the 
characteristics of the pain being aching and stiffness.  It 
was noted that pain could be elicited by physical activity 
and relieved by rest, that at the time of pain he could 
function without medication, that activities such as doing 
dishes made the condition worse, and that he was not 
receiving any treatment for his condition.  The veteran also 
reported that his spine condition did not cause 
incapacitation, and that his functional impairment was that 
he could not stand or sit for very long due to back pain and 
could no longer be active.

On examination, posture and gait were within normal limits, 
with no assistive devices required for ambulation.  
Examination of the thoracolumbar spine revealed no evidence 
of radiating pain on movement, that muscle spasm was absent, 
that no tenderness was noted, and that there was no ankylosis 
of the lumbar spine.  On range of motion testing, flexion was 
to 55 degrees with pain occurring at 40, and extension, right 
and left lateral flexion, and right and left rotation were 
all to 30 degrees, with pain beginning at 30 degrees.  It was 
noted that joint function of the spine was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use, that inspection of other 
spine revealed normal head position with symmetry in 
appearance, and that there was symmetry of spinal motion with 
normal curvatures of the spine.  It was also noted that there 
were no signs of intervertebral disc syndrome with chronic 
and permanent nerve root involvement.  The veteran was 
diagnosed as having lumbosacral spine degenerative disc 
disease, with the back pain subjectively seeming to be 
getting worse over time.

At his November 2008 Board hearing, the veteran's 
representative argued that the August 2007 QTC examiner did 
not note using a goniometer to measure the veteran's range of 
back motion, and that such examination was therefore 
inadequate.  The veteran testified that he was attending 
school, that he was limited to the type of jobs that he could 
do, and that he had to leave his job as a corrections officer 
due to his back disability.  He also testified that he could 
not play with his children, that he could not do housework, 
that sometimes he woke up due to back discomfort, that he had 
pain radiating down to his feet, that he took aspirin but no 
other medication, and that his pain felt like a knot in his 
lower left back.

After reviewing the record, the Board finds that the 
veteran's lumbosacral spine degenerative disc disease does 
not more closely approximate the criteria for a 40 percent 
disability rating under any relevant old or revised 
Diagnostic Code than those for a 20 percent disability 
rating.

First, the veteran's lumbosacral strain does not most closely 
approximate severe limitation of lumbar motion, forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  
Rather, the veteran's back disability most closely 
approximates moderate limitation of lumbar motion, forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, and combined range of motion 
of the thoracolumbar spine not greater than 120 degrees.  
Also, the veteran's disability has not been shown to 
approximate severe lumbosacral strain.

The veteran's back disability has never been noted to be 
productive of listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Rather, the veteran's 
disability has been shown to approximate lumbosacral strain, 
with muscle spasms occasionally noted on examination.

The veteran has never been noted to have ankylosis, and on 
August 2007 QTC examination he was specifically noted not to 
have ankylosis.

Range of motion testing from September 2003 to August 2007 
has not produced consistent results.  In this regard, the 
Board notes that the veteran's flexion was measured as 40 
degrees on September 2003 VA treatment note, and later in 
September 2003, on VA examination, it was noted to be 90 
degrees, with no discomfort, and repetition not causing 
discomfort or decreasing range of motion.  Private 
chiropractic records from August to November 2004 indicate 
that in August 2004 flexion was 40 degrees with pain and 
restriction, in September 2004 flexion was 55 degrees with 
moderate pain, and in October 2004 flexion was 65 degrees 
with mild to moderate pain and restriction.  On January 2005 
examination, the veteran was noted to have full range of 
moments with no lumbar paraspinal muscle spasms; on September 
2006 Department of Labor and Industries examination he was 
noted to very cautiously bend forward to about 50 degrees 
without spasm; and on August 2007 QTC examination, flexion 
was to 55 degrees, with pain occurring at 40 degrees, and no 
muscle spasm.

However, despite the inconsistency in measurements, the 
veteran's flexion has consistently been noted to be above 30 
degrees, even considering any additional functional loss due 
to pain, weakness, excess fatigability, incoordination, or 
other such factors.  The Board thus finds that the veteran's 
range of motion most closely approximates both moderate 
limitation of lumbar motion and flexion greater than 30 
degrees, and has done so for the entire appeals period.  

The Board notes two instances in the record where the 
veteran's flexion was noted to be less than 30 degrees.  The 
June 2004 VA medical treatment record indicates that the 
veteran sought treatment after he jumped up to put something 
on a shelf and heard a pop in his lumbar area when he came 
back down; it was noted that he had joint tenderness in the 
L4-5 area with mild muscle spasms, that he presented stooped 
and bent over while walking softly, that range of motion was 
totally limited by pain, and that sitting, walking or 
standing were all uncomfortable.  A June 2006 private 
treatment note indicates that the veteran reported going to 
the emergency room with increasing thoracic spine pain; the 
veteran was noted to have a slow gait, and his forward 
flexion was noted to be to about 5 degrees.  It was also 
noted that the veteran was unable to stand, was markedly 
uncomfortable appearing, and had pronounced thoracic and 
lumbar spine paraspinal spasms.

However, even considering these records, the Board finds that 
these acute exacerbations of the veteran's lumbosacral spine 
degenerative disc disease do not indicate that, during that 
time period, the veteran's back disability generally 
approximated either severe limitation of motion or limitation 
of flexion less than 30 degrees.  In this regard, the Board 
notes that the August to November 2004 private chiropractic 
records all indicate flexion above 30 degrees, that the 
September 2006 Department of Labor and Industries examination 
noted forward flexion of 50 degrees without spasm, and that 
August 2007 QTC examination report notes flexion to 55 
degrees with pain occurring at 40 degrees and no muscle 
spasm.  Thus, despite these acute exacerbations of the 
veteran's disability in June 2004 and June 2006, the Board 
finds that such disability still most closely approximated 
the criteria for a 20 percent rating under the relevant 
Diagnostic Codes.

Thus, a disability rating in excess of 20 percent is not 
warranted under DC 5292, DC 5295, or DC 5237.

Furthermore, the veteran's disability does not approximate a 
rating in excess of 20 under either DC 5293 or DC 5243.  The 
medical record reflects no periods of acute signs and 
symptoms due to IDS that have required bed rest and treatment 
prescribed by a physician having a total duration of at least 
4 weeks during a 12-month period.  Also, the veteran has not 
reported any such period of incapacitating episodes of IDS, 
and, on January 2007 QTC examination, he reported that his 
spine condition did not cause incapacitation. 

The Board notes that muscle spasms have been reported by the 
veteran, and occasionally have been noted on medical 
examination.  However, muscle spasms are symptomatology 
contemplated in a 20 percent rating for the veteran's back 
disability.  See 38 C.F.R. § 4.71a, DCs 5295, 5237.

The Board also notes the veteran's consistent complaints of 
radiation of pain, but notes that such pain is contemplated 
in 20 percent rating under DC 5237.  Also, when considered, 
such pain does not bring the veteran's disability to the 
level of severity of either severe limitation of motion of 
the lumbar spine or severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

Likewise, the Board recognizes the subjective complaints 
given by the veteran regarding his disability and its effect 
on him, including the following: that he struggled to perform 
simple daily activities such as getting out of bed and 
getting up from sitting; that he could not exercise; that he 
was not able to hold his 9-month-old for long periods; that 
he was not able to provide his spouse with proper help 
cleaning the house because he was not able to bend or clean 
low spots; that he could not play with his children; and that 
sometimes he woke up due to back discomfort.  However, again, 
in light of the medical evidence and the entire record as a 
whole, the Board finds that, even considering these 
assertions of the veteran, his lumbosacral spine degenerative 
disc disease does not approximate any of the criteria for a 
40 percent disability rating under any relevant Diagnostic 
Code.

Finally, the Board acknowledges the assertion of the veteran 
and his representative that the August 2007 QTC examiner did 
not note using a goniometer to measure the veteran's range of 
back motion, and that, therefore, such examination was 
inadequate.  The Board notes that by law VA examiners are to 
take accurate measurements, with the use of a goniometer in 
measurements of limitation of motion.  See 38 C.F.R. § 4.46.  
However, a review of the August 2007 QTC examination report 
fails to disclose any errors in the examination, and the 
record does not reflect that the examination was conducted in 
a manner that would render the measurements incorrect.

Thus, the record reflects that the veteran's lumbosacral 
spine degenerative disc disease does not approximate the 
criteria for a disability rating in excess of 20 percent, and 
has not done so at any point during the period relevant to 
the instant claim.  Accordingly, a disability rating in 
excess of 20 percent for lumbosacral spine degenerative disc 
disease is not warranted.  See Hart, 21 Vet. App. 505.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

III. Extra-Schedular Evaluation

The veteran has also reasonably raised the issue of 
entitlement to an extra-schedular rating.  The veteran has 
asserted that, due to his lumbosacral spine degenerative disc 
disease, the types of jobs that he was able to work were 
limited, he had to leave his job as a corrections officer due 
to his back disability, and he was, at the time of his 
November 2008 Board hearing, attending school.  The Board 
also notes the June 2005 note from the veteran's private 
physician indicating that the veteran had not been able to 
work since an on the job injury as a corrections officer in 
August 2004.

Disability evaluations are generally determined by comparing 
present symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  See 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  That rating schedule will 
represent, as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from a service-connected disability.  38 C.F.R. 
§ 3.321(a).

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of that schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  To accord justice in the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Secretary is authorized to approve, on the 
basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to service-
connected disability or disabilities.  38 C.F.R. § 3.321(b).

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, which involves a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Id.

The Board acknowledges the veteran's arguments, but finds 
that the record does not reflect such an exceptional 
disability picture that the available schedular evaluation is 
inadequate.  There is no indication in the record that the 
veteran's lumbosacral spine degenerative disc disease 
presents such unusual symptoms or circumstances that that the 
Rating Schedule does not adequately contemplate its 
symptomatology.  While veteran's lumbosacral spine 
degenerative disc disease might limit the types of jobs he is 
able to have due to his symptoms of pain and limitation of 
motion, such limitation in earning capacity reflects the 
average impairment in earning capacity contemplated in a 20 
percent disability rating for any of the Diagnostic Codes 
under which he may be rated, which contemplate pain, 
limitation of motion, and muscle spasms.

The Board notes the veteran's assertions that the types of 
jobs that he was able to work were limited and that he had to 
leave his job as a corrections officer due to his back 
disability.  However, when the RO or Board evaluates whether 
the criteria in the rating schedule adequately correspond to 
the symptomatology and severity of a claimant's disability, a 
schedular rating for a service-connected disability is not 
necessarily inadequate just because it does not compensate a 
veteran for the actual individualized income that is not 
realized but for that disability.  Thun, 22 Vet. App. at 116.  
Rather, it requires an assessment of whether the veteran's 
schedular disability rating adequately contemplates the 
average impairment in earning capacity of the veteran's 
disability.  Id. (explaining that "given that the average 
impairment in earning capacity is the standard, within the 
current rating schedule, many veterans receiving benefits may 
experience a greater or lesser impairment of earning capacity 
than average as a result of their disability," but that 
"extraschedular consideration cannot be used to undo the 
approximate nature that results from the rating system based 
on average impairment of earning capacity authorized by 
Congress.").

In sum, the veteran has submitted no evidence showing that 
the veteran's disability has caused him an average impairment 
in earning capacity beyond that impairment contemplated by 
his assigned evaluation.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in such 
"exceptional" cases.  See also Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 20 percent for lumbosacral 
spine degenerative disc disease is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


